DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 2/11/21 is acknowledged.
Claims 35-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/11/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-34 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Larsen (US 9,433,690B1).
Larsen (US 9,433,690B1) teaches of a radiopharmaceutical 224Ra solution added to a complex for scavenging a daughter nuclide to provide for using 224Ra based solutions for medical treatments 224Ra solution mixed with a chelated labeled protein, e.g. a monoclonal antibody or peptide (column 4, lines 63+; column 12, lines 25-39) wherein the chelated labeled protein is capable of scavenging at least 212Pb (column 4, lines 16-19; column 6, lines 1-8).
The complex comprises one or more compounds, such as cyclic chelators DOTA, TCMC, etc. conjugated to an antibody, synthetic peptide, etc., especially TCMC conjugated to a protein or a peptide (column 4, lines 28-43; column 8, lines 13-18; column 12, lines 25-44). The antibody conjugate includes those of trastuzumab, rituximab, cetuximab, etc. (column 16, lines 39-49; column 20, line 30).
Radium-224 was dissolved in 0.1 M HCl and left for two days to reach equilibrium with 212Pb and 212Bi. To adjust pH ammonium acetate in metal free water was added to 100 µL of 224Ra in 0.1 M HCl and thereafter added 200 µg of TCMC-labeled trastuzumab (column 17, lines 37-46). 
The 224Ra and 212Pb solution in metal free water of the disclosure anticipates the aqueous solution of 224Ra and 212Pb of the instant claim 1.
The volume of 100 µl of the solution of 224Ra and 212Pb solution of the disclosure anticipates the volume of 100 µL of step a) of the instant claim 26.
The TCMC-trastuzumab conjugate of the disclosure anticipates the protein conjugated to the chelator of the instant claims 1 and 21, especially the TCMC and the trastuzumab the instant claims 32 and 33.
The complex/chelated labeled protein is at a concentration of 1 ng/mL to 1 g/mL or 100 ng/mL to 10 mg/mL (column 6, lines 32-35). The solution is in a volume of 100 [Symbol font/0x6D]L to 1000 [Symbol font/0x6D]L, such as 500 [Symbol font/0x6D]L to 100 mL, 1 mL to 10 mL (column 6, lines 40-41). The radioactivity of the solution is 1 kBq to 1GBq, 10 kBq to 100 MBq, 100 kBq to 10 MBq (column 6, lines 42-44). For the complete decay of 1 MBq of 224Ra in 1 ml of aqueous liquid it would amount to D=(4.53xl011x28 MeVx 1.6xl0-13 J/MeV)/10-3 kg=2029 Gy that is, in one half-life of 3.64 days a solution of 1 MBq/ml of 224Ra in equilibrium with daughters will be 212Pb to 224Ra activity ratio between 0.83 and 1.14 (column 6, lines 62-65).
The radioactivity of the solution of the disclosure, such as 1MBq anticipates the radioactivity of the instant claim 23.
The 212Pb to 224Ra activity ratio between 0.83 and 1.14 anticipates the activity ratio between 212Pb to 224Ra of the instant claim 24.
The complex/chelated labeled protein concentration of 1 ng/mL to 1 g/mL or 100 ng/mL to 10 mg/mL anticipates the concentration of the antibody conjugate of the instant claim 27.
The antibody had a concentration of typically 20-30 mg/ml was added p-SCN-Bn-TCMC or p-SCN-Bn-DOTA using antibody to chelator ratio is 1:9 or 1:5, respectively (column 16, lines 28-31). After at least two hours incubation at room temperature was terminated with glycine in carbonate buffer and further incubation for 10 minutes before purification and buffer exchange into 0.9% NaCl using centrifuge concentrator (column 16, lines 32-38; column 17, lines 1-11). Using a centrifuge filtering unit with a cut-off of 37kDa is was shown that 224Ra in the reaction solution could be separated effectively from the TCMC- or DOTA conjugates by washing with 0.9% NaCl solution (column 17, lines 4-7).
The cell binding experiments evaluated the cell binding of chelator conjugated trastuzumab against HER-2 and MUC-18 which anticipates the antigen of the instant claim 34. 
The centrifugation purification and buffer exchange of the disclosure anticipates the centrifugation purification and buffer exchange step of the instant claims 29 and 31.
The incubation time of two hours before purification of the disclosure anticipates the mixing and incubating in step b) is done in 1-180 minutes of the instant claim 28.

Larsen does not explicitly disclose a.) the protein has a size of 500-500,000 Dalton, b.) the

It would have been obvious to one of ordinary skill in the art that the protein of the disclosure has a size of 500-500,000 Dalton as the centrifuge filtering unit has a cut-off of 37kDa for the size of the protein which encompasses the size of 500-500,000 Dalton.
It would have been obvious to one of ordinary skill in the art that the antibody conjugate recovered in step d) is present in an amount of 0.05-50 mg as the complex/chelated labeled protein concentration of 1 ng/mL to 1 g/mL or 100 ng/mL to 10 mg/mL and furthermore, it is obvious to vary and/or optimize the amount of antibody and chelator provided in the composition, such as the ratio, according to the guidance provided by Larsen, to provide a composition having the desired properties such as the desired amount of antibody conjugated chelator recovered in step d). It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
It would have been obvious to one of ordinary skill in the art that to repeat the buffer exchange step of the disclosure to provide for the purest 224Ra radiopharmaceutical for administration into a subject as Larsen teaches that the use of 224Ra is less useful for cancer therapy because of daughter products with substantial half-lives and reduction of a daughter nuclide provides for using 224Ra based solutions for medical treatments. 

Conclusion
	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618